EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Daniel G. Shanley on 1/15/21.

The application has been amended as follows: 

In the claims:

23. 	(Currently Amended) A control method of a fuel cell vehicle, the fuel cell vehicle having an air-conditioning setting switching group comprising a suction air switching button and an air volume adjusting switch that is disposed in a vehicle interior, that is operated by an operator, and that outputs an air-conditioning signal corresponding to an operation, an air switch that switches suction air to any one of vehicle interior air and vehicle exterior air, and a blower that blows air to the vehicle interior, and a controller comprising a CPU, a ROM, a RAM, and an input and output port, the control method comprising:
storing electric power for running the fuel cell vehicle with a battery;
detecting a fuel gas concentration of fuel gas leaking from a zone in which a fuel cell and fuel gas tanks are mounted in the fuel cell vehicle;
comparing the detected fuel gas concentration using a gas sensor, that is 
performing priority control of putting higher priority on air-conditioning using the vehicle interior air rather than air-conditioning using the vehicle exterior air when it is determined that the detected fuel gas concentration is greater than the second predetermined threshold concentration; and
stopping fuel gas supply to the fuel cell and achieving running of the fuel cell vehicle with the stored power of the battery when it is determined that the detected fuel gas concentration is greater than the first predetermined concentration, 
controlling driving of the air switch and the blower regardless of the air-conditioning signal so as to suppress entry of the vehicle exterior air into the vehicle interior when the air-conditioning signal is input and it is determined that the detected fuel gas concentration is between the first and second predetermined threshold concentrations with the controller, and
controlling at least one of the air switch and the blower so as to control the air switch to switch the suction air to the vehicle interior air and to control driving of the blower to a decreased air volume side including an air volume of zero regardless of the air-conditioning signal when it is determined that the detected fuel gas concentration is between the first and second predetermined threshold concentrations with the controller, wherein 
the gas sensor is disposed inside a vehicle interior front zone which is a zone below a hood on the fuel cell vehicle front side and which occupies a front side of the 
the gas sensor is disposed in an upper region of the vehicle interior front zone at the vehicle interior side, wherein 
the fuel gas tanks comprise a first fuel gas tank and a second fuel gas tank and are disposed below [[a]] an underbody;
the first fuel gas tank is disposed at a middle position between the fuel cell and the second gas tank and is connected to the fuel cell via a first hydrogen supply pipe; and
a second hydrogen supply pipe is disposed between the first gas tank and the second gas tank via a cutoff valve.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: related to claim 9, Applicant’s arguments and amendments presented 3/6/20 are persuasive to overcome the rejection for obviousness under 103. Related to new claim 23 presented 3/6/20, Applicant’s arguments are also persuasive. Applicant’s arguments and amendments presented 10/7/20 are persuasive to overcome the objection to the drawings and to claims 16 and 21. Applicant’s arguments and amendments presented 10/7/20 are also persuasive to overcome the rejections of claims 9, 10, and 13 – 25 under 112b. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746